Contrary to the defendant’s position, the trial court did not abuse its discretion in denying the defendant’s request to deliver his summation after the prosecutor completed his closing remarks. The defendant failed to demonstrate "any compelling reason” for the court to alter the prescribed order of a criminal trial as set forth in CPL 260.30 (see, People v Seiler, 246 NY 262; People v Pollard, 54 AD2d 1012; People v Winchell, 36 AD2d 779).
Secondly, the defendant’s claim that the trial court’s closure of the courtroom during the jury charge deprived him of a fair trial was not preserved for appellate review since he failed to interpose a timely objection thereto (see, People v Sagginario, 137 AD2d 636; People v Kersch, 135 AD2d 570). In any event, *456that contention is without merit (see, People v Colon, 71 NY2d 410). Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.